Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-47 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 23, references such as Kong (US 2014/0114824) discloses a site management device that identifies devices at a work site; Elliot (US 6965294) discloses a power provisioning unit capable of delivering power to various receptacles; Modi (US 2016/0189531) discloses motion sensors configured to detect movement; and An (US  2010/0321473) discloses a system that detects movement through cameras and moves additional camera to surveil an area. However, none of the prior art of record discloses or makes obvious a portable construction site management device that is configured to be a unitary component secured temporarily on a first fielded construction site and is configured to be moved to a second fielded construction site upon completion of a build on the first fielded construction site, the portable construction site management device configured to collect data and provide resources to one or more fielded sites, the portable construction site management device comprising a controller unit that integral with a temporary metered power provision unit connected to a split-phase 240/120-Volt entrance via a conductor cable from an electric utility and delivering power to a distributive load center for energizing multiple circuits, the distributive load center integral with controller unit and the temporary metered power provision unit, the distributive load center configured to provide power to one or more receptacles to provide power to power tools, the receptacles integral with the controller unit and the distributive load center; a wireless network integral with the controller unit, the temporary metered power provision unit, the distributive load center, and the receptacles, the wireless network configured to communicatively couple to a plurality of on-site remote devices used by contractors working on the first fielded construction site when the plurality of on-site remote devices are within communication range of the wireless network; 51a camera integral with the wireless network, the controller unit, the temporary metered power provision unit, the distributive load center, and the receptacles, the camera configured to monitor the first fielded construction site, record data indicative of photographs of the first fielded construction site, wherein the camera is communicatively coupled to the plurality of remote devices for use by the general contractor and site managers for remote viewing of the first fielded construction site; a plurality of off-site computing devices communicatively coupled to the portable construction site management device; and a processor on the controller unit, the processor configured for communicatively coupling with the plurality of on-site remote devices on the first fielded construction site used by the multiple and various trades when a plurality of on-site remote devices are detected by the controller unit, the processor further configured for receiving data indicative of a unique identifier identifying the contractors based on data received from the contractor's on-site remote device on the first fielded construction site and determining whether the unique identifier correlates with a permissible on-site remote device of the contractor who is permissively on the first fielded construction site, the processor further configured for controlling the first fielded construction site by transmitting data indicative of the contractor and data indicative of whether the contractor is permissively on the first fielded construction site to the off-site computing device or to a site manager's off-site remote device, the processor further configured for managing the build on the first fielded construction site by enabling communication of construction data related to the build to/from a 52plurality of off-site remote devices, wherein construction data transmitted and/or received by the processor comprises data indicative of project management data, build plans, bids, change orders, schedules, estimates, material deliveries and/or back orders, budgets, purchase orders, material pricing, invoicing, payables, inspection data including pass/fail data, write-up details and stop work orders, security data including remote site viewing data, access authorization and/or verification, and theft deterrence, and/or marketing data including plans, finishes, and sales pricing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683